 IOC(XAL 3. IBEWLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO and New York Electrical Con-tractors Association, Inc.; Empire Electrical Con-tractors Association, Inc.; and Association of theElectrical Contractors, Inc. Cases 29 CC 604 and29-CC-605August 20, 1979DECISION AND ORDEROn September 29, 1978, Admininstrative LawJudge Julius Cohn issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partiesfiled cross-exceptions and a brief supporting the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(b)(4)(i) and(ii)(B) of the Act by inducing and encouraging itsmembers, employees of Eastern Electrical Contrac-tors, Inc. (hereafter Eastern), to engage in a strike andrefusal to work or perform services, and by threaten-ing, coercing, and restraining Eastern and FacilitiesDevelopment Corporation (hereafter FDC) with anobject of forcing Eastern to cease doing business withFDC.2The Administrative Law Judge further found thatRespondent violated Section 8(b)(4)(i) and (ii)(A) byforcing or requiring FDC to enter into an agreementviolative of Section 8(e) of the Act. In making thisfinding, he relied upon the Board's decision in Luft-hansa German Airlines,3which holds that the Board isempowered under Section 8(e) of the Act to deter-mine the lawfulness of an agreement between a statu-tory labor organization and a "person" under Section2(1). Respondent contends that Section 8(e) is not ap-plicable to employers such as FDC-a facility of theI The Administrative Law Judge inadvertently found that an object ofRespondent's stnke was to cause the Facilities Development Corporation tocease doing business with Eastern Electrical Contractors. Inc. (see next tolast sentence of the paragraph of his Decision preceding the section entited"The Alleged Violation of Section 8(b)4Xi) and (iiXA) of the Act") As hecorrectly stated in other sections of his Decision, the object of Respondent'sstrike was to cause Eastern to cease doing business with FDC.2 In agreeing with this conclusion. Member Murphy does not rely on Local399, International Brotherhood of Electrical Workers (Illinois Bell TelephoneCompany), 235 NLRB 555 (1978). In contrast to the circumstances of thatcase, the Union's conduct here is clearly directed against a secondary em-ployer.3 International Association of Machinists d Aerospace Workers, AFL-CIOand Lufthansa German Airlines (Marriot In-Flite Services, Division of MarriolCorporation), 197 NLRB 232 (1972), enfd. 491 F.2d 367 (9th Cir. 1974).State of New York who are not statutory employersunder the Act. It therefore argues that its conductcannot be found violative of Section 8(b)(4)(i) and(ii)(A) of the Act. In this connection, Respondenturges that the Board reverse its decision in Lfiulansa.We find merit in Respondent's contentions and havedecided, for the reasons set forth below, to overruleLutfhansa.As noted above, in Lihan.sa, a majority of theBoard concluded that Section 8(e) was intended tooutlaw hot-cargo agreements obtained by organiza-tions from "persons" as defined by Section 2(1), aswell as from statutory employers. Then-Member Fan-ning dissenting from that holding, contending that thesection was intended to outlaw such agreements onlywhen they were executed by statutory labor organiza-tions and employers. We are persuaded by the argu-ments set forth in that dissent.4The literal language of Section 8(e) clearly limits itsapplication to agreements between statutory labor or-ganizations and employers, for it states, in relevantpart, that:(e) It shall be an unfair labor practice for anylabor organization and any emplover to enter intoany contract or agreement ... whereby such em-ployver ceases or refrains or agrees to cease or re-frain from ... dealing in any of the products ofany other employer, or to cease doing businesswith any other person .... [Emphasis supplied.]Thus, that section uses the terms "labor organiza-tion," "employer," and "person," which are definedin Section 2(5), (2), and (1), respectively. If Section8(e) is construed in accord with these definitions, itlimits the finding of an unfair labor practice to agree-ments between "labor organizations" and "employ-ers." There is no mention of agreements between "la-bor organizations" and "persons." Indeed, the term"person" is mentioned solely in connection with theobject of the agreement obtained from an "em-ployer." Thus, a construction which makes the terms"employer" and "person" interchangeable runs con-trary to the express language of Section 8(e), as wellas to the definitional scheme of the Act, for if "em-ployer" is construed to include "person," then the lastphrase "or to cease doing business with any otherperson" essentially is surplusage.The express language of Section 8(b)(4) also indi-cates that the 1959 amendments to the Taft-HartleyAct were not intended to give a broader reach to theI In affirming the Board, the Ninth Circuit Court of Appeals relied, at leastin part, on the fact that the Board's judgment is "entitled to great weight on..questions of law and statutory interpretation" (491 F.2d a 370). Asdiscussed infra, we are now of the opinion that the Board's interpretation ofSec. 8(e) in Lufihansa was in error.244 NLRB No. 46357 I) CISIONS O() NATI')NAI. LABOR R.l.AIO()NS H()OARI)term "employer" than that given in Section 2(2). Sec-tion 8(b)(4)(B) states as a proscribed objective:....orcing or requiring any other employer torecognize or bargain with a labor organization asthe representative of his employees unless suchlabor organization has been certified as the rep-resentative of such employees under the provi-sions olf section 9 ....Section 8(b)(4)(C) states as a proscribed objective:...forcing or requiring any employer to recog-nize or bargain with a particular labor organiza-tion as the representative of his employees if an-other labor organization has been certified as therepresentative of such employees under the pro-visions of section 9.Section 8(b)(4)(D) states as a proscribed objective:..forcing or requiring any employer to assignparticular work to employees in a particular ..trade, craft, or class rather than to employees inanother labor organization or in another trade,craft, or class, unless such employer is failing toconform to an order or certification of the Boarddetermining the bargaining representative foremployees performing such work.In each of the foregoing subsections, the term "em-ployer" must be construed as statutory employer, foronly such employers are those for whose employees alabor organization can become a certified representa-tive under Section 9. Similarly, if the term is not giventhis construction, the words "an employer" in Section9(c)(1)(B) must be read to encompass "employer" inthe generic as well as the statutory sense. This, inturn, would require that the words "any employer" inSection 8(b)(7) be given a broader reach than the defi-nition set forth in Section 2(2).The literal language of the 1959 amendments,therefore, evidences an intent to use the term "em-ployer" solely in accord with the statutory definition.Of course, the interpretation of a statute is not con-fined to an examination of its express language. Asthe Supreme Court has long held:It is a familiar rule, that a thing may be withinthe letter of the statute and yet not within thestatute, because not within its spirit, nor withinthe intention of its makers.5Here, however, the legislative history of Section 8(e)and of the 1959 amendments to the secondary boy-cott provisions of the Taft-Hartley Act demonstratesthat Congress intended that the term "employer" beused in the statutory sense.Church of the Holy Triniry v. L'nited States, 143 U.S. 457. 459 (1892).Section 8(e) and Section 8(h)(4)(A) and (B) werethe results of efforts to amend Section 8(b)(4)(A) ofthe 1947 Taft-Hartley Act. As enacted in 1947. Sec-tion 8(b)(4)(A) of the Act (now Section 8(b)(4)(B))made it an unfair labor practice for a labor organiza-tion. inter alia, to induce or encourage the 'employeesof any employer" to engage in a strike or certainother concerted activities where an object of suchconduct was forcing or requiring any employver orother person to cease doing business with any otherperson. Ilhe Board construed this section to applyonly to the employees of statutory employers.' Underthis construction, unions lawf ully could enlist the aidof nonstatutory agricultural, governmental, railroad,or airline employees to carry ut secondary boycotts.Furthermore, nothing prevented such union conductdirected against the employers of such employees. Inanother area of union conduct, in Sand Door,7theSupreme Court held that a hot-cargo clause in a col-lective-bargaining agreement was not per se unlawful.Congress sought, in the 1959 amendments. to expandthe secondary boycott provisions to reach the re-straint and coercion of employers. the inducement ofindividuals employed by any person, and the enteringinto, and enforcement of:. hot-cargo contracts. Sena-tors Goldwater and Dirksen explained the purpose ofthe amendments in their minority report on S. 1555:The major loopholes in the present ban on sec-ondary boycotts are:(I ) Coercion qoe/mpl/oers. Present law makesit an unfair labor practice for a union or itsagents to urge the employees of an employer torefuse to perform work ftr the purpose of com-pelling their employer to cease doing businesswith some other person. This provides the big-gest loophole in present law. The prohibition isagainst the threatening or urging of the "employ-ees" of the other employer. Nothing is said abouturging or persuading the employer of the second-ary employees ....The hill, S. 748, meets this problem by amend-ing section 8(b)(4) of the present law to make therestriction apply to "threaten, coerce, or restrainany person engaged in commerce ..." as well as"induce or encourage any individual employedby any person."(2) Hot-cargo clauses.--lt has become com-mon to find clauses in union contracts wherebythe employer agrees not to handle what the6 Inernational Brotherhood of Teamsters. Chaujfiurs, Warehousemen andHelpers ofAmerica, Local No. 201, AFL (The International Rice Milling Co.,Inc., et a.),l 84 NLRB 360 (1949). The Board's decision was ultimately af-firmed by the Supreme Court at 341 U.S. 665 (1951).Local 1976, United Brotherhood of Carpenters and Joiners of America.A.FL. et al. Sand Door and Plywood Companv] v. N.L.R.B., 357 U.S. 93(1958).358 union chooses to call "hot goods," "unfair mate-rials," and "blacklisted products."S. 748 makes it an unfair labor practice for aunion to coerce an employer to enter into suchan agreement, or having entered into it, for aunion to coerce the employer to live up to it, orto induce his employees to take ecomonic actionto force the employer to live up to it. Only thelatter is now unlawful under the Taft-HartleyAct.(3) Boycotts by railroad employees, agriculturalworkers, Government employees, and other groupsnow excluded from the secondary hcott ban ofthe Taft-Hartley Act.-Under the definition sec-tion of the Taft-Hartley Act railroad employees,agricultural workers, and governmental employ-ees are not employees within the meaning of theact. The Board has reached the conclusion thatsecondary boycotts by these exempt categories.and the inducement of such boycotts are not un-fair labor practices. (See International Rice Mill-ing, 84 N.L.R.B. 360, and Di Giorgio Wine, 87N.L.R.B. No. 125).Secondary boycotts by these groups are just asmuch against the public interest as boycotts byanyone else.The bill, S. 748, would extend the ban to theseexcluded categories by use of the words "anyperson" instead of the use of the words "employ-ees of any employer" in section 8(b)(4)(i) and(ii).8After S. 748 was introduced on the Senate floor.Senator Goldwater explained:The word "person" is used in the proposedamendment to the secondary provision ratherthan "employer," in order to extend the protec-tion of the secondary boycott provisions of theact to public employers, railroads, or agriculturalenterprises without subjecting them to other pro-visions of the act.9It is evident from the report and statement that thesponsors of S. 748 thought that the retention of thewords "any employer" would not achieve the objec-tive of proscribing boycotts and the inducement ofboycotts of employees or employees exempted fromthe coverage of the Act whether by their exclusionfrom the definition of "employer" in Section 2(2) orby the exclusion of their employees from the defini-tion of "employee" in Section 2(3).I Leg. Hist. 475-476 (LMRDA. 1959).'I Leg. Hist. 1079 (LMRDA. 1959).LOCAL 3, IBEWThe legislative history of Section 8(e) follows thesame course. Senator Gore introduced an amendmentwhich was passed by the Senate in the followingform:(e) It shall be an unfair labor practice for anylabor organization and any employer who is acommon carrier subject to Part II1 of the Inter-state Commerce Act to enter into any contract oragreement, express or implied, whereby such em-ployer ceases or refrains or agrees to cease orrefrain from handling or transporting any of theproducts of any other employer.°0The words "any employer" were clearly limited inscope to common carriers subject to part II of theInterstate Commerce Act and could not have beenintended to refer to employer in the generic sense.However, the Landrum-Griffin bill, as it passed theHouse, dropped the reference to common carriers andused the term "employer" instead. It contained theprovisions of Section 8(e) as finally enacted, exceptfor the special provisos for the building and construc-tion and the garment industries, which were added inconference. There are no statements in the legislativehistory of the provision that it would extend to com-mon carriers or other exempt employers. All refer-ences to exempt employers were made in discussionsregarding the coverage of Section 8(b)(4)(B). Thus,there is no reason to assume that by replacing thereference to common carriers with a reference to "anemployer" Congress intended to extend the reach ofthe provision to all employers irrespective of their ex-clusion from the definition of "employer" in Section2(2).For these reasons, we conclude that Section 8(e)applies only to agreements between statutory labororganizations and statutory employers. Accordingly,we find that Section 8(e) does not apply to the agree-ment Respondent sought to obtain from FDC inas-much as FDC, as a facility of the State of New York,is not a statutory employer. We therefore find thatRespondent did not violate Section 8(b)(4)(A) andshall dismiss that allegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Local 3,International Brotherhood of Electrical Workers,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order, as so modified:0 li Leg. Hisi. 1162 (LMRDA. 1959).359 DIE('ISIONS OF NATIONAl, LABOR REILATIONS BOARD1. Delete paragraph (c).2. Substitute the attached notice for that of theAdministrative Law Judge.It [S FURi[t[HIR ORDtIREI) that the complaint be. andit hereby is, dismissed insofar as it alleges a violationof Section 8(b)(4)(i) and (ii)(A) of the Act.MEMBERS JENKINS ANI) PENI.I.(), dissenting:We would adhere to Lh ansa German Airlines,197 NLRB 232, for the reasons set forth there. Ac-cordingly, we would proceed to determine this caseon the merits instead of dismissing it on jurisdictionalgrounds, as our colleagues do.APPENDIXNOIi( E To MEMBERSPOSTED BY ORDER O ()IL: NATIONA, LABOR REl.AIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to persent their evidence, the National Labor Re-lations Board has found that we violated the NationalLabor Relations Act, as amended, and we have beenordered to post this notice.WE WIl.l NO] induce or encourage any of ourmembers or other individuals employed by East-ern Electrical Contractors, Inc., or by any otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike or arefusal, in the course of his employment, to use,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities, or perform any services, wherean object thereof is to force Eastern to ceasedoing business with Facilities Development Cor-poration.WE WILL NOT threaten, coerce, or restrainEastern, or Facilities Development Corporation,or other persons engaged in commerce or in anindustry affecting commerce, where an objectthereof is to force Eastern to cease doing busi-ness with Facilities Development Corporation.LOCAI 3, INTERNATIONAL BROTILERI)OO) OFEL.E(TRICA. WORKERS, AFL CIODECISIONSTATEMENT OF TIIE CASEJu.LIus CoHN, Administrative Law Judge: This case washeard in Brooklyn, New York. on February 28 and March1. 1978. Upon a charge filed in Case 29 CC-605 on Janu-ary 17, 1978, by New York Electrical Contractors Associ-ation, Inc., Empire Electrical Contractors Association. Inc.,and Association of the Electrical Contractors. Inc.. the Re-gional Director for Region 29 issued a complaint on Febru-ary 1. 1978, alleging that Local 3, International Brother-hood of Electrical Workers. AFL CIO. herein calledRespondent or the Union, had violated Section 8(b)(4)(i)and (ii)(B) of the Act. Subsequent to the close of the hear-ing in Case 29 CC 605. the Regional Director issued acomplaint in Case 29 CC--604 based upon a charge filed bythe Charging Party which alleged that Respondent violatedSection 8(b)(4)(i) and (ii)(A) of the Act. A motion was madeby counsel for the General Counsel on March 31, 1978. toreopen the hearing and consolidate the two complaints. Anorder then was entered reopening and consolidating onApril 13. Thereafter, on May 1. the parties herein filed astipulation containing provisions for the entire record inCase 29-CC-604 and, in effect, waiving further oral testi-mony. Upon such stipulation the Administrative LawJudge issued an Order closing the hearing on May 15.'All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally. and to file briefs. The ChargingParty and Respondent submitted briefs which have beencarefully considered.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor. I make the follow-ing:FIN)IN(iS OF FA('II. JURISI)I('IONEastern Electrical Contractors. Incorporated, hereincalled Eastern. is a New York corporation which maintainsa principal office and place business in New York City andis engaged in providing electrical installation, contracting.and related services in the construction industry in theStates of New: York and New Jersey. In the year precedingthe issuance of' the complaint. Eastern has purchased andcaused to be delivered to its jobsites in the State of NewYork electrical equipment and other supplies valued in ex-cess of $50.000. of which materials valued in excess of$50,000 were delivered to these jobsites directly from Statesother than the State of New York. The complaint alleges,the answer admits. and I find that Eastern is an employerengaged in commerce within the meaning of Sections 2(6)and (7) and 8(hb)(4) of the Act.Facilities Development Corporation. herein called FDC.is a public corporation organized and existing under thelaws of the State of New York. It has a principal office inAlbany. New York. and is engaged in contracting for theconstruction of various state-financed health related andother projects, including the Woodhull Medical and MentalHealth Center construction site located in Brooklyn, NewYork (called the Greenpoint site). It has been stipulatedand I find that FDC is a person within the meaning ofSection 2(1 ) of the Act.The firmal papers in (Case 29 (C 604. consisting of the charge. cornm-plaint. amendment to complaint. answer. motion to reopen. Order Reopen-ing. stipulation. and Order closing the hearing. he been marked as AU.JExh. I through 8, respectively, and have been received as part of this record.360 LOCAL 3. IBEWII. THE I.ABOR ORGANIZATION INVOLVEI)Respondent is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTI(CESA. The FacisThe facts are generally uncontroverted. FDC. a stateagency, is involved in the construction of hospital andhealth facilities, including the Greenpoint site referred toabove. In 1972, Eastern was awarded a contract by theState of New York Health and Mental Hygiene FacilitiesImprovement Corporation (the predecessor of FDC) to pro-vide the electrical installations at the Greenpoint site.Eastern, as a member of New York Electrical Contrac-tors Association, Inc., which has a collective-barganingagreement with Respondent, employs electrical workerswho are members of Respondent at various jobsites. includ-ing the Greenpoint site. The last agreement between Re-spondent and the Association expired June 30, 1977. How-ever, benefits and wages continued to be paid to employeesin accordance with that agreement, with modificationsagreed to during the course of negotiations for a new con-tract.' Eastern obtained its employees, pursuant to the col-lective-bargaining agreement, by referral from the Joint In-dustry Board of the Electrical Industry, composed ofrepresentatives of the Electrical Contractors Associationand of Respondent and one public member. The contractawarded to Eastern was valued initially at $17 million andhas been increased to $24 million. On September 29, thedate of the work stoppage, work valued at between$600,000 and $1 million remained to be completed. FDCawards its contracts for construction to low bidders.Since on or about August 10, Respondent has requestedand continues to request that FDC agree to a layoff poolarrangement whereby FDC would be required to include inits bidding procedures a provision in which all electricalcontractors bidding successfully for FDC contracts wouldbe required to obtain their electrical workers for such con-tracted FDC work from a list of electrical workers whohave worked previously on FDC projects.Since the same time, Respondent also has been request-ing that FDC agree to require successful bidders on FDCjobs to comply with Executive Order No. 89 of formerMayor Abraham D. Beame, which precludes the award ofcity contracts to the low bidder if it does not provide a"participating health and welfare program or a registeredpension plan." unless the low bidder is a self-insured ap-proved by the Board of Responsibility.3FDC refused and continues to refuse to accede to therequests of Respondent described above. It also has beenstipulated that Respondent does not seek to represent anyemployees of FDC.2 Respondent's picketing and conduct descrbed below was not related tothe expiration of the contract or to the failure at the time to obtain a newone, nor was it directed to other jobsites at which Eastern was engaged.The two demands, with regard to the layoff pool arrangement and com-pliance with the executive order, appear as stipulated by the partiesOn September 26. Victor Mullins, executive vice pres-ident of Eastern. had a telephone conversation with VanArsdale. business manager of Respondent. According toMullins. Van Arsdale told him that Respondent desired tohave FDC include clauses in their construction contractswhich would cause successful bidders in future jobs to drawtheir electricians from a pool of unemployed. Van Arsdaleinformed him that meetings with FDC had not been fruitfuland asked if there was anybody Eastern could take with tofurther the aims of Respondent. Mullins replied that hewould try to see if there was anyone at FDC they could talkto about this matter. Van Arsdale said that it would bepossible for Respondent to initiate selective work stoppagesor strikes at the Greenpoint Hospital job, since that was thelargest facility which FDC had in the New York City area.With regard to the layoff pool referred to by Van Arsdale.he told Mullins that this would consist of unemployed elec-tricians who had worked previously on FDC projects.'Jerome Helfer, general foreman for Eastern at the Green-point site. testified without contradiction that on the daybefore the strike of September 29. he received a phone callfrom Angelo Granata, a business agent of Respondent, whoinformed him that there would be a job action the followingday against FDC and that a picket line would be set up at8 a.m. He told Helfer that he and four other electriciansshould remain to maintain light, heat, and necessary ser-vices and keep the job going for other trades. Helfer thenwent to the site and notified the subforemen to secure allEastern equipment and advised the electricians to bring intheir own tools and secure them as well. The following day.September 29, there was a picket line at thejobsite when hearrived. The pickets carried signs which read: "Notice tothe Public. The Facilities Development Corp. does not pro-tect our job security. Local Union No. 3 IBEW." At thattime. Eastern employed approximately 80 electricians onthe job, all of whom engaged in the work stoppage exceptthe few who were designated to maintain emergency ser-vices. The picketing continued until mid-December, when itstopped: the work stoppage. however, went on. In Febru-ary, the work stoppage was ended by an injunction ob-tained pursuant to Section 10(1) of the Act.About October 24, Morton Hoffman, president of East-ern, who had just returned from out of the country, calledVan Arsdale to ascertain why there was a work stoppage.Van Arsdale informed him as to the problem between theUnion and FDC and stated that Respondent was lookingfor FDC to agree to abide by the Beame Executive OrderNo. 89 and establish a labor pool for future work. In thecourse of that conversation, Van Arsdale, according to hisown testimony, stated it was regrettable that there is a workstoppage but "we have to pursue our objective with FDC."B. Discussion and .4nalysisI. The alleged 8(b)(4)(i) and (ii)(B) violationMost of the elements of this violation are admitted by'The testimony of Mullins as to this conversation is the only matter frwhich any issue of credibility has been raised Van Arsdale amits that hisdiary reveals that such conversation took place, but could not recall whatwas said. In these circumstances. since Mullins testified in a orthnght man-ner and appeared to be a reliable witness. I credit his testimont concerningthe substance of the conversation361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent or appear uncontroverted in the testimony.Eastern's employees, members of Respondent. at its direc-tion, engaged in the work stoppage beginning on September29 and picketed the Greenpoint site at which Eastern wasengaged in the electrical construction pursuant to its con-tract with FDC. On September 28. the day preceding thestrike, Respondent's business agent, Granata, called Helfer.Eastern's foreman and also a union member, and directedHoffman to instruct the employees that there would be astrike the following day. These directions were, of course.implemented. Such conduct falls within the 8(b)(4)(i) provi-sion of the statute and there is no question that Respondent"induced" the employees to engaged in a strike and picketthe jobsite.Also, on or about September 26. Van Arsdale spoke toMullins. and according to the credited testimony, he toldMullins that it would be possible for Respondent to initiateselective work stoppages or strikes at the Greenpoint site,which was the largest job being performed for FDC in NewYork City. Respondent urges that Van Arsdale's conversa-tion with Mullins was nothing more than notice of an im-pending work stoppage directed at FDC and was indefinite.Since the employees who would be involved in any suchwork stoppage were obviously those of Eastern and notFDC. such a statement clearly can be construed as a threatto Eastern. Respondent also asserts that the alleged threatwas indefinite. but I am not aware of any requirement thata union in such circumstances must specify the date andhour of the predicted strike to construe the statement to bea threat. I find therefore that Van Arsdale threatened East-ern with a work stoppage pursuant to Section 8(b)(4)(ii) ofthe Act.In agreement with the General Counsel, Respondentstates that FDC was the primary employer in this situation.From this Respondent argues that it was focusing onlyupon FDC. and therefore the strike was a primary one.This conclusion omits the important factor that the employ-ees who engaged in the work stoppage were employees ofEastern and not FDC, which employed no electricians atthe job site. If it is agreed that FDC is the primary em-ployer, and since Respondent repeatedly asserts that it hasno dispute with Eastern, the latter is therefore a neutralsecondary employer. Although admitting that FDC was theprimary employer, Respondent insists that its strike andwork stoppage at Eastern was primary activity with an ob-jective of work preservation at FDC. But Respondent hadno bargaining relationship with FDC and its picketing wasnot addressed to Eastern's labor relations 'is-a-vis its ownemployees: rather, it was designed to satisfy Respondent'sobjectives in its relationship with FDC. Therefore the pick-eting constituted secondary activity.'Respondent's principal contention is based on its asser-tion that it did not desire to cause a cessation of businessbetween Eastern and FDC. and the General Counsel hadnot established that Respondent intended as an object of itsconduct to cause one to cease doing business with theother-a necessary ingredient to the finding of a violation.Local 399. International Brotherhood of Electrical Workers (Illinois BellTelephone Company). 235 NL.RB 555 (1978)Indeed Respondent affirms that it had no dispute with East-ern. but that the Union did "the only thing it could do toput effective pressure on FDC ...that the inevitable pres-sure of the work stoppage on Eastern was an unfortunate,undesired but necessary by-product and not a goal of theUnion." Van Arsdale testified that he told Hoffman "itsregrettable there's a work stoppage, but we have to pursueour objectives with FDC."In support of its argument, Respondent relies on the Su-preme Court's decision in N.L.R.B. v. Local 25. Interna-tional Union o' Operating Engineers, A FL CIO (Burns andRoe Inc.), 400 U.S. 297 (1971). However, a reading of thatdecision results in a conclusion that Respondent did violatethe Act as alleged. In Burns and Roe, the three subcontrac-tors of Burns on the jobsite employed operating engineers,two of whom had collective bargaining agreements with theunion, and a third who did not (White). In furtherance of adispute the union had with White concerning its demandfor the assignment of a job to one of its members, the unioninformed Burns, the general contractor, that unless it signeda contract binding all three subcontractors and Burns togiving the union jurisdiction over certain power equipment.it would strike. When Burns and White refused its de-mands, the members of the union struck them and also thetwo other employers with whom it had contracts. TheCourt found that the union's activity was aimed as well atBurns and the subcontractors that were not involved in thedispute, and that it engaged in a strike against those neutralemployers for the specific purpose of forcing them to putpressure on White to make the requested job assignment.The Supreme Court characterized this sort of pressure as"unmistakable and flagrantly secondary." The Court thenreversed the finding of the court of appeals that the union'sobjective was merely to force Burns to use its influence withthe subcontractors and not to terminate the relationship.Respondent herein undoubtedly found some solace in theSupreme Court's statement that some disruption of businessrelationship is a necessary consequence of pure primary ac-tivity which may be protected: and that secondary activitycould have such a limited goal and the foreseeable result ofthe conduct could be, while disruptive, so slight that the"cease doing business requirement" is not met. However,the Supreme Court went on to find that the Union's goal inBurns was not so limited nor were the foreseeable conse-quences of its secondary pressure light.In the instant case it cannot be argued that the conse-quences of Respondent's secondary pressure were slight.The strike and work stoppage involved 80 employees ofEastern: the job. while substantially completed, neverthe-less involved additional work yet to be done at between$600.000 and $1 million. Moreover, the work stoppage wasof long duration, having continued from September 29 untilenjoined the following February.Undoubtedly the goal of Respondent herein was differentthan that in Burns where the dispute arose over a workassignment made by a subcontractor. Nevertheless. Re-spondent had an important objective to pursue, as it ad-mits, with FDC. Respondent was concerned with findingjobs for unemployed electricians-a laudable objective.However, frustrated by the refusal of FDC to require con-tractors whom it employed on its projects to hire electrical362 LOCAL 3. IBEWemployees from a pool to be established, together withcompliance with an executive order of the Mayor of theCity of New York, Respondent precipitated the work stop-page of Eastern's employees and picketed at the Greenpointsite. In those circumstances, Eastern was a secondary neu-tral employer whom the Act was designed in this instanceto protect. Incidentally, the Supreme Court in Burns re-ferred to "the foreseeable consequences" of secondary pres-sure-a concept which Respondent seeks to deny. In viewof both its repeated assertion that it had no quarrel or dis-pute with Eastern and its continued work stoppage over along period of time, the "foreseeable" consequence of thisconduct was undoubtedly to cause FDC to cease doingbusiness with Eastern-an objective proscribed by the Act.6Accordingly, I find that Respondent, by its conduct de-scribed above, violated Section 8(a)(4Xi) and (ii)(B) of theAct.2. The alleged 8(bX4Xi) and (iiXA) violationThe complaint in Case 29-CC-604 alleges that Respon-dent violated that portion of Section 8(b)(4XA) of the Actwhich makes it unlawful for a labor organization to engagein conduct proscribed by Section 8(b)4)(i) and (ii) with anobject to force or require an employer to enter into anyagreement prohibited by Section 8(aXe) of the Act. Section8(e) provides, in pertinent part:(e) It shall be an unfair labor practice for any labororganization and any employer to enter into any con-tract or agreement, express or implied, whereby suchemployer ceases or refrains or agrees to cease or refrainfrom handling, using, selling, transporting or otherwisedealing in any of the products of any other employer,or to cease doing business with any other person, andany contract or agreement entered into heretofore orhereafter containing such an agreement shall be tosuch extent unenforceable and void: Provided, thatnothing in this subsection (e) shall apply to an agree-ment between a labor organization and an employer inthe construction industry relating to the contracting orsubcontracting of work to be done at the site of theconstruction, alteration, painting, or repair of a build-ing, structure, or other work....It already has been found that Respondent engaged inproscribed conduct to cause a cessation of business betweenEastern and FDC. The remaining issue then is whethersuch conduct had as an additional object-to force or re-quire FDC to enter into an agreement prohibited by Sec-tion 8(e). It must be determined then whether Respondent'sdemands are unlawful under Section 8(e).'Local 980. International Hod Carriers Building d Common Laborers'Union of Amrerica, AFL-CIO (The Kroger Company), 119 NLRB 469 (1957).7 Preliminarily, Respondent contended that Sec. 8(e) is not applicable toemployers such as FDC (a facility of the State of New York). who are notstatutory employers under the Act. However, in view of the stipulation of theparties hereto that FDC is an organization within the meaning of Sec 2(1 ) ofthe Act, and the Board's finding that it is empowered under Sec. 8(e) todetermine the lawfulness of an agreement between a statutory labor organi-zation and a person under Sec. 2(1). I find that Respondent's contention iswithout merit. International Associarion of Machinists d Aerospace Workers,AFL-CIO and Lufthansa German Airlines Marrior In Flite Services. etc.).Respondent contends that demands it made upon FDCwere protected under the construction industry proviso toSection 8(e) as an agreement between a union and an em-ployer in construction relating to the contracting of work tobe done at the site of the construction. In Connell Construc-lion Co.. Inc. v. Plumbers & Steamfitters, Local Union No.100, 421 U.S. 616 (1975), the Supreme Court held that theauthorization of the construction industry proviso "extendsonly to an agreement in the context of collective bargainingrelationships." Of course there is no such relationship inthis case and. indeed, Respondent disavows any intentionto enter into a collective-bargaining agreement with FDC.Similarly. Respondent's argument that it had been en-gaged in primary activity pursuant to an objective of pre-serving work for electrical workers, who had been laid offfrom projects financed and contracted by FDC, is not valid.Once again the demands were made of FDC who employsno electricians itself on its projects and has no collective-bargaining relationship with Respondent. In the absence ofany bargaining relationship with FDC and any demandsaddressed to the labor relations of FDC and its employees,a work preservation defense is unavailable to Respondent.Local 399, International Brotherhood of Electrical Workers(Illinois Telephone Bell Company), supra. Of course the rela-tionship in Illinois Bell were different in that the Unionpicketed the State of Illinois because of a dispute with theTelephone Company. The Board found that picketing theState was secondary activity. In this case, the secondaryemployer is Eastern, with whom Respondent has a bargain-ing relationship, and the primary dispute is with FDC. InNational Woodwork Manufacturers Association, et al., 386U.S. 612 (1967), relied upon by Respondent. the Union hada work preservation clause in its contract with the primaryemployer. Here Respondent has no bargaining relationshipat all with FDC, and the principle of Illinois Bell is appli-cable.Moreover, even if a work preservation argument wereavailable to Respondent, its goal in this situation was ratherwork acquisition. Although in his testimony Van Arsdalereferred to improving job security, he stated that the prob-lem was with a "new low bidder" who brings in men to dothe job. In short, Respondent was seeking employment forits members on new projects which FDC may put out tobid and it was not concerned with preservation of workRespondent already had, but with acquiring additionalwork on new projects.There remains, then, the question whether an agreementto incorporate the layoff pool arrangement and the Mayor'sExecutive Order No. 89 in its bidding specifications wouldcause FDC to cease doing business with another person.Under the layoff pool arrangement, successful bidderswould be required to obtain electrical workers for FDCprojects from a list of laid-off electricians who had previ-ously worked on FDC jobs. On its face it appears that thiswould exclude categories of contractors from bidding forone or more reasons. Presumably some contractors havetheir own employees whom they could not easily displace.197 NLRB 232 (1972),. enfd. 491 F.2d 367 (9th Cir. 1974). Despite Respon-dent's disagreement with the Board's decision in Lufihansa, it is still vital.Local 732, International Teamsters, Chauffeurs. Warehousemen and Helpers ofAmerica (Servair Maintenance. Inc.), 229 NLRB 392 (1977).363 I)I4D(ISIONS OF NATIONAL LABOR RELATIONS BOARDOthers could have contracts with unions biding them toretain current employees or requiring the contractor to ob-tain new employees from a hiring hall. The disqualificationof these potential bidders has the inevitable effect of caus-ing FDC to cease or not begin to do business with them. AsVan Arsdale has testified. the purpose of the layoff pool wasto retain FDC work for his members. I find therefore thatthe demand for the layoff pool agreement was invalid underSection 8(e).Respondent's other request of FDC was that it requirebidders to comply with Executive Order No. 89 of the May-or of the City of New York. This would preclude awardingcontracts to a bidder who did not provide a "participatinghealth and welfare program or a registered pension plan"unless the low bidder is a self-insured employer approvedby a Board of Responsibility. The Board dealt with theissue under Section 8(e) of provisions for health and welfareplans in Heavy, Highway, Building and Construction Team-sters Committee for Northern California, et al. (CaliforniaDump Owners Association), 227 NLRB 269 (1976). In thatcase, the contract provided, inter alia, that nonunion sub-contractors establish a health and welfare plan providingbenefits as great as those in the union plan or costing asmuch as the union plan. The provision also contained aclause which stated that cash payments may not be made toan employee in lieu of a bona fide health and welfare plan.The Board interpreted this clause to mean that a subcon-tractor would not be permitted to pay equivalent costs, butrather that specific benefits, at a specific level, must be pro-vided for the employees of subcontractors. The Boardfound that this provision of the contract violated Section8(e) of the Act because it sought to dictate the type of bene-fits payable to subcontractors' employees in derogation ofthe employees' rights to negotiate the type of benefits theyseek individually or collectively through a representative oftheir own choosing.The mayor's executive order makes no provision for thepayment by a successful bidder of "equivalent costs" andtherefore, under Associated General Contractors, the de-mand for an agreement which contained the health andwelfare portions of the Mayor's order violated Section 8(e)of the Act.In conclusion, therefore, I find that an object of Respon-dent's conduct, described above in contravention of Section8(b)(4)(i) and (ii), was to force or require FDC to enter intoan agreement prohibited by Section 8(e), and thereby vio-lated Section 8(b)(4)(i) and (ii)(A) of the Act.IV. TIlE EFFEC'T OF THE UNFAIR LABOR PRA(CI('ES UP()N(OMMER(CEThe activities of Respondent set forth in section .111,above, occurring in connection with the operations of East-ern and FDC described in section I, above, have a close.intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. HE REMED)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAA'I. Eastern is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. FDC is a person within the meaning of Section 2( ) ofthe Act.3. The Union is a labor organization within the meaningof Section 2(5) of the Act.4. By inducing and encouraging its members (employeesof Eastern) to engage in a strike and a refusal to work orperform services, and by threatening, coercing. and re-straining Eastern and FDC. or other persons engaged incommerce or in an industry affecting commerce with anobject of: (a) forcing Eastern to cease doing business withFDC. and (b) forcing or requiring FDC to enter into anagreement violative of Section 8(e) of the Act. Respondentviolated Section 8(b)(4)(i) and (ii)(B) and Section 8(b)(4)(i)and (ii)(A) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER'Respondent. Local 3, International Brotherhood of Elec-trical Workers, AFL-CIO. its officers, agents, and represen-tatives, shall:I. Cease and desist from:(a) Inducing and encouraging any of its members orother individuals employed by Eastern. or by any otherperson engaged in commerce or in an industry affectingcommerce, to engage in a strike or a refusal, in the course ofhis employment, to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities or to perform any services. where an objectthereof is to force Eastern or cease doing business withFDC.(b) Threatening, coercing, or restrain Eastern. or anyother person engaged in commerce or in an industry affect-ing commerce where an object thereof is to force Eastern tocease doing business with FDC.(c) Engaging in the conduct described in subparagraph(b) and (c) above where an object is to force or requireFDC to enter into an agreement prohibited by Section 8(e)of the Act.2. Take the following affirmative action. which is neces-sary to effectuate the policies of the Act:I In the event no exceptions are filed, as provided b Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations be adopted by the Board and become Itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.364 LOCAL 3. IBEW(a) Post, at its business offices and meeting halls, copiesof the attached notice marked "Appendix."9Copies of thisnotice, on forms provided by the Regional Director for Re-gion 29, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allI In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."places where notices to employees and members customar-ily are posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail to the Regional Director for Region29. sufficient copies of said notice, on forms provided hbhim, for posting at the premises of Eastern and F(', itthey are willing, at locations where notices to employeesand contractors customarily are posted.(c) Notify the Regional Director for Region 29. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.365